DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communications filed 09/20/2022.
•    Claims 1, 3, 10, and 20 have been amended.
•    Claims 9, 11, and 19 have been canceled.
•    Claims 1-8, 10, 12-18, and 20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. IN201841017210, filed on 05/08/2018 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8, 10 and 12-18 are directed to a machine and claim 20 is directed to a process. Therefore, claims 1-8, 10, 12-18, and 20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
access purchase and content data of a plurality of frequently-purchased fashion products purchased by at least one user; 
generate an observable feature vector for each of the fashion products, wherein each of the observable feature vectors is generated based upon observable features data corresponding to each of the fashion products; 
aggregate the observable feature vectors to compute an observable user vector for the at least one user; 
generate a latent feature vector for each of the fashion products, wherein each of the latent feature vectors is generated based upon latent features data corresponding to each of the fashion products; 
aggregate the latent feature vectors to compute a latent user vector for the at least one user; 
generate size and fitting recommendations based upon the observable user vector and the latent user vector, wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, product type, or combinations thereof of at least one of the fashion products for the at least one user;
identify one or more other fashion products (i) similar to the at least one of the fashion product and (ii) purchased less frequently than the at least one fashion product by a set of users, all of the fashion products being previously purchased; and 
generate a recommendation for the at least one less-frequently-purchased fashion product based upon (i) the model, (ii) another observable user vector generated for the at least one less-frequently-purchased fashion product, and (iii) another latent user vector generated for the at least one less-frequently-purchased fashion product.
The above limitations recite the concept of using purchase history to recommend products to a user.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. In this case, the abstract idea recited in the claims is a sales activity because purchase data of buyers is used to make item recommendations. The gathering of purchase history and generation of a size and fitting recommendation additionally represents a sales behavior. Independent claims 10 and 20 recite similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 10, and 20 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, claims 1, 10, and 20 recite additional elements, such as a memory having computer-readable instructions stored therein; a processor configured to [perform steps]; training an autoencoder model configured to learn a compression by densely representing the observable user vector and the latent user vector; and the trained model. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 20 merely recite a commonplace business method (i.e., using purchase history to recommend products to a user) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 10, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 20 specifying that the abstract idea of using purchase history to recommend products to a user is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 10, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 10, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 10, and 20, these claims recite additional elements, such as a memory having computer-readable instructions stored therein; a processor configured to [perform steps]; training an autoencoder model configured to learn a compression by densely representing the observable user vector and the latent user vector; and the trained model. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 20 are manual processes, e.g., receiving information, sending information, analyzing information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 20 specifying that the abstract idea of using purchase history to recommend products to a user is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10 and 20 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8 and 12-18, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-8 and 12-18 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 6-7, 12-13, and 16-18 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 2-5, 8, and 14-15 further identify additional elements, such as an e-commerce fashion platform, a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, a skip gram based technique, continuous bag words model, GLOVE model, low rank matrix factorization and an autoencoder. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 2-5, 8, and 14-15 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent claims 2-8 and 12-18 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 10, and 20, dependent claims 2-5, 8, and 14-15, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-8, 10, 12-18, and 20 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 10, 12-13, and 16-1 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited McGovern et al. (US 20140067596 A1), hereinafter McGovern, in view of newly cited Solmer et al. (US 20120233127A1), hereinafter Solmer, in view of previously cited Kim (US 11004133 B1), hereinafter Kim.

In regards to claim 1, McGovern discloses a size and fitting recommendation system for fashion products (McGovern: [abstract]; [0032]), the system comprising: 
a memory having computer-readable instructions stored therein (McGovern: [0107] – “the memory 1008 stores a software program”); and 
a processor configured to (McGovern: [0107] – “the processor 1004”): 
access purchase and content data of a plurality of frequently-purchased fashion products purchased by at least one user (McGovern: [0052-0053] – “receive consumer purchase history and ratings…Merchants or product manufacturers provide the detailed descriptions (including SKU numbers) for the salable items” (e.g., ratings and SKU are content data); [0033] – “products can include shoes, clothing, fashion accessories”; [0029] – “recommendation engine collects consumer purchase history from subscribed consumers”; [0008] – “recommendation engine determines which salable items in each salable item category were most often purchased”; see also Fig. 5); 
generate an observable feature value for each of the fashion products, wherein each of the observable feature values is generated based upon observable features data corresponding to each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature)); 
aggregate the observable feature values to compute an observable user value for the at least one user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (i.e., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for…color, …type of salable item, etc. (i.e., observable features))”; 
generate a latent feature value for each of the fashion products, wherein each of the latent feature values is generated based upon latent features data corresponding to each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)); 
aggregate the latent feature values to compute a latent user value for the at least one user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (e.g., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for size, …brand, merchant (i.e., latent features)”; 
generate size and fitting recommendations based upon the observable user value, and the latent user value, wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, product type, or combinations thereof of at least one of the fashion products for the at least one user (McGovern: [0089] and Figs. 8 & 9 – “a list of dress pants that the recommendation engine 402 provides to a consumer of interest 602…the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”); and
generate a recommendation for the at least one other fashion product based upon (i) the model, (ii) another observable user value generated for the at least one other fashion product, and (iii) another latent user value generated for the at least one other fashion product (McGovern: [0103] – “example recommendation engine 402 of FIG. 4 refines its operation through the analytics component 408. The recommendation engine 402 may use the analytics component 408 to monitor which recommended salable items are viewed and/or purchased by the consumer. The recommendation engine 402 may update preference or behavior information in the sections 418 and 420 in response to this monitoring”; [0070] – “the recommendation engine 402 determines a consumer's preference for size, color, brand, merchant, type of salable item, etc. The recommendation engine 402 uses the preferences to refine recommendations so that displayed salable items correspond to previous preferences of the consumer”; [0084] – “recommendation engine 402 disclosed herein uses cluster and cohort algorithms that are configured to determine correlations across numerous salable item categories among hundreds to thousands of cohorts”; see also [0007]; [0089]).
McGovern further discloses calculating distance vectors between consumers based on purchasing history and/or ratings (McGovern: [0030]) and that feature values include the observable user value and the latent user value (McGovern: [0070]),
yet McGovern does not explicitly disclose that the feature values are vectors; identifying one or more other fashion products (i) similar to the at least one fashion product and (ii) purchased less frequently than the at least one fashion product by a set of users, all of the fashion products being previously purchased; training an autoencoder model configured to learn a compression by densely representing the feature vectors; that the model is the trained model; and that the at least one other fashion product is at least one less-frequently-purchased fashion product. 
However, Solmer teaches a similar system of classifying information (Solmer: [0004]), including 
that the feature values are vectors (Solmer: [0006] – “a feature extractor 170 that produces a feature vector”; [0051] – “input feature vectors”); and
training an autoencoder model configured to learn a compression by densely representing the feature vectors; that the model is the trained model (Solmer: [0050-0052] – “An autoencoder in general is an artificial neural network (ANN)…an ANN may also have one or more hidden layers…function to encode the input data to produce a compressed code… input feature vectors computed from the input data… a set of training vectors can be constructed by filtering the feature vectors…Such training vectors are then used to train an autoencoder; [0053] – “a first stage of dimensionality reduction may be applied to convert a large dimensionality sparse vector to generate a…dense…vector”; see also [0008]).
It would have been obvious to one of ordinary skill in the art to include that the feature values are vectors, that algorithmic data comprises deep learning data comprising a learned compression of the feature vectors performed while training an autoencoder model; and that the model is a trained model as taught by Solmer, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Solmer, in order to allow for more effective learning from a data set (Solmer: [0010-0011]).
Additionally, Kim teaches a similar method of determining fit characteristics (Kim: [abstract]), including identifying one or more other fashion products (i) similar to the at least one fashion product and (ii) purchased less frequently than the at least one fashion product by a set of users, all of the fashion products being previously purchased; and that the at least one other fashion product is at least one less-frequently-purchased fashion product (Kim: Col. 9, Ln. 8-13 – “the score calculation module 120 may determine a relational score of a measurement with respect to a same measurement of a garment in a size that is purchased more frequently than any other size”; examiner note: the most frequently purchased garment means other garments are purchased less frequently).
It would have been obvious to one of ordinary skill in the art to include identifying one or more other fashion products (i) similar to the at least one fashion product and (ii) purchased less frequently than the at least one fashion product by a set of users, all of the fashion products being previously purchased; and that the at least one other fashion product is at least one less-frequently-purchased fashion product, as taught by Kim, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Kim, in order to lead to increased purchasing confidence, reduced return rates, and improved user satisfaction to streamline online shopping transactions (Kim: Col. 2, Ln. 22-26).

In regards to claim 2, McGovern/Solmer/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the purchase and content data of the one or more fashion products purchased by the users via an e-commerce fashion platform (McGovern: [0057] – “the recommendation engine 402 requests the consumer's purchase history from the specified merchants. The merchants can provide any purchases by the consumer”; [0068] – “determine that a consumer makes purchases for…(e.g., dress pants)…(tee -shirts)”; [0005] – “online merchant. (e.g., Amazon.RTM.)”).

In regards to claim 3, McGovern/Solmer/Kim teaches the system of claim 2. McGovern further discloses wherein the previous purchases are performed by the users via an e-commerce fashion platform (McGovern: [0057] – “the recommendation engine 402 requests the consumer's purchase history from the specified merchants. The merchants can provide any purchases by the consumer”; [0068] – “determine that a consumer makes purchases for…(e.g., dress pants)…(tee -shirts)”; [0005] – “online merchant. (e.g., Amazon.RTM.)”).

In regards to claim 4, McGovern/Solmer/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the size and fitting recommendations using an algorithm (McGovern: [0007] – “recommendation engine uses one or more cluster and cohort algorithms configured to provide salable item recommendations”; [0089]), 
yet does not explicitly disclose that an algorithm comprises a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, or combinations thereof. However, Solmer teaches that an algorithm comprises a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, or combinations thereof (Solmer: [0008] – “An autoencoder uses an artificial neural network for learning an efficient coding. By learning a compressed representation for a set of data, an autoencoder provides a means for dimensionality reduction and feature extraction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Solmer with McGovern for the reasons identified above with respect to claim 1.

In regards to claim 6, McGovern/Solmer/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the observable features data corresponding to each of the one or more fashion products, wherein the observable features data comprises physical measurements, type of material, a season type, an occasion type, colour, shape, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors; [0030] – “dress pants…casual pants” (e.g., an occasion type)).

In regards to claim 7, McGovern/Solmer/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the latent features data corresponding to each fashion product, wherein the latent features data comprises design information, brand information, a type of fit, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes are a type of fit and merchants are brand information)).

In regards to claim 10, McGovern discloses a size and fitting recommendation system for fashion products (McGovern: [abstract]; [0032]), the system comprising: 
a memory having computer-readable instructions stored therein (McGovern: [0107] – “the memory 1008 stores a software program”); and 
a processor configured to (McGovern: [0107] – “the processor 1004”): 
access purchase and content data of a plurality of frequently-purchased fashion products purchased by the at least one user (McGovern: [0052-0053] – “receive consumer purchase history and ratings…Merchants or product manufacturers provide the detailed descriptions (including SKU numbers) for the salable items (e.g., ratings and SKU are content data)”; [0033] – “products can include shoes, clothing, fashion accessories”; [0029] – “recommendation engine collects consumer purchase history from subscribed consumers”; [0008] – “recommendation engine determines which salable items in each salable item category were most often purchased”; see also Fig. 5); 
identify a first set of fashion products associated with a first purchase record and a second set of fashion products associated with a second purchase record, wherein the first purchase record is greater than the second purchase record, and wherein at least one of the first set of fashion products is similar to at least one of a second set of fashion products (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., jeans from Merchant B are a second set of products associated with a second purchase record); Examiner note: the first purchase record is greater than the second purchase record because it includes a purchase by the consumer, while the second record does not);
generate a first observable user value and a first latent user value  for each of the first set of fashion products, wherein each of the first observable user value(s) is generated based upon observable features data corresponding to each of the first set of fashion products, and wherein each of the first latent user value(s) is generated based upon latent features data corresponding to each of the first set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable user value) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent user values); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is performed for items in the first set of fashion products)); 
generate a second observable user value and a second latent user value for each of the second set of fashion products, wherein each of the second observable user value(s) is generated based upon observable features data corresponding to each of the second set of fashion products, and wherein each of the second latent user value(s) is generated based upon latent features data corresponding to each of the second set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable user value) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent user values); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is performed for items in the second set of fashion products)); 
generate size and fitting recommendations of the first set of fashion products based upon the first observable user value(s) and the first latent user value(s), wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, product type, or combinations thereof of at least one of the fashion products for the at least one user (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070] – “a consumer has a preference for size 32-regular jeans from Merchant A...recommend only pairs of jeans that are available in size 32-regular” (e.g., a sizing recommendation may be for a first set of fashion products); [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”; see also [0026]);
generate size and fitting recommendations of the second set of fashion products based upon (i) the second observable user value(s), (ii) the second latent user value(s), and (iii) the model (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., the second analysis with respect to Merchant B receives data from the first analysis with respect to Merchant A); [0084] – “recommendation engine 402 disclosed herein uses cluster and cohort algorithms that are configured to determine correlations across numerous salable item categories among hundreds to thousands of cohorts”; see also [0007]; [0026]).
McGovern further discloses that feature values include the first observable user value(s) and the first latent user value(s) (McGovern: [0070]),
yet McGovern does not explicitly disclose that the feature values are vectors; the at least one fashion product of the first set being purchased more frequently than the at least one fashion product of the second set, all of the fashion products being previously purchased; training an autoencoder model configured to learn a compression by densely representing the feature vectors; and that the model is the trained model. 
However, Solmer teaches a similar system of classifying information (Solmer: [0004]), including 
that the feature values are vectors (Solmer: [0006] – “a feature extractor 170 that produces a feature vector”; [0051] – “input feature vectors”); and
training an autoencoder model configured to learn a compression by densely representing the feature vectors; and that the model is the trained model (Solmer: [0050-0052] – “An autoencoder in general is an artificial neural network (ANN)…an ANN may also have one or more hidden layers…function to encode the input data to produce a compressed code… input feature vectors computed from the input data… a set of training vectors can be constructed by filtering the feature vectors…Such training vectors are then used to train an autoencoder; see also [0008]; 0053] – “a first stage of dimensionality reduction may be applied to convert a large dimensionality sparse vector to generate a…dense…vector”).
It would have been obvious to one of ordinary skill in the art to include that the feature values are vectors, training an autoencoder model configured to learn a compression by densely representing the feature vectors; and that the model is the trained model as taught by Solmer, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Solmer, in order to allow for more effective learning from a data set (Solmer: [0010-0011]).
Additionally, Kim teaches a similar method of determining fit characteristics (Kim: [abstract]), including the at least one fashion product of the first set being purchased more frequently than the at least one fashion product of the second set, all of the fashion products being previously purchased (Kim: Col. 9, Ln. 8-13 – “the score calculation module 120 may determine a relational score of a measurement with respect to a same measurement of a garment in a size that is purchased more frequently than any other size (e.g., most commonly purchased size)”).
It would have been obvious to one of ordinary skill in the art to include the at least one fashion product of the first set being purchased more frequently than the at least one fashion product of the second set, all of the fashion products being previously purchased, as taught by Kim, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Kim, in order to lead to increased purchasing confidence, reduced return rates, and improved user satisfaction to streamline online shopping transactions (Kim: Col. 2, Ln. 22-26).

In regards to claim 12, McGovern/Solmer/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first set of fashion products associated with the first purchase record and the second set of fashion products associated with the second purchase record (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A”; [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”; Examiner note: the first purchase record associated with Merchant A is more frequently purchased than that associated with Merchant B because it includes a purchase by the consumer, while the second purchase record is not).

In regards to claim 13, McGovern/Solmer/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to: generate a first observable feature value and a second observable feature value corresponding to each of the first and second set of fashion products respectively (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., observable features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is for first and second values)); 
aggregate the first and second observable feature values of the fashion products purchased by each user to compute the first and second observable user values respectively for each user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (i.e., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for…color, …type of salable item, etc. (i.e., observable features)); 
generate a first latent feature value and a second latent feature value corresponding to each of the first and second set of fashion products respectively (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is for first and second values)); and 
aggregate the first and second latent feature values to compute the first and second latent user values respectively for each user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (e.g., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for size, …brand, merchant (i.e., latent features)”),
yet McGovern does not explicitly disclose that the feature values are vectors. However, Solmer teaches that the feature values are vectors (Solmer: [0006] – “a feature extractor 170 that produces a feature vector”; [0051] – “input feature vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Solmer with McGovern for the reasons identified above with respect to claim 10.

In regards to claim 16, McGovern/Solmer/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first and the second set of fashion products, wherein the first and second set of fashion products comprise fashion apparel (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”).

In regards to claim 17, McGovern/Solmer/Kim teaches the system of claim 16. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first and the second set of fashion products, wherein the first set of fashion products comprise shirts, t-shirts, jeans, trousers, or combinations thereof and the second set of fashion products comprise sweaters, jackets, sweatshirts, tunics, or combinations thereof (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); see also Fig. 2, displaying the fashion items may be sweaters (e.g., the second set of items may be sweaters)).

In regards to claim 18, McGovern/Solmer/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to: access the observable features data corresponding to each of the one or more fashion products, wherein the observable features data comprises physical measurements, type of material, a season type, an occasion type, colour, product type, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors); and
access the latent features data corresponding to each fashion product, wherein the latent features data comprises design information, brand information, a type of fit, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes are a type of fit and merchants are brand information)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Solmer, in view of Kim, in view of previously cited Snyder et al. (US 20190130285 A1), hereinafter Snyder, in view of previously cited Schoenmackers et al. (US 20180268818 A1), hereinafter Schoenmackers.

In regards to claim 5, McGovern/Solmer/Kim teaches the system of claim 4. McGovern further discloses 
wherein the processor is further configured to execute the computer-readable instructions to: analyze the purchase data of the one or more fashion products to determine user product information with respect to fashion products (McGovern: [0043] – “collect feedback data regarding which recommended salable items a user views and/or purchases”; see also [0089]);
identify one or more positive samples of fashion products that are retained by the users (McGovern: [0043] – “collect feedback data regarding which recommended salable items a user views and/or purchases”); and
utilize the model to generate size and fitting recommendations (McGovern: [0089] – “recommendation engine 402 selects a color and size for each pair of dress pants”; see also [0007]),
yet McGovern does not explicitly disclose that user product information is reasons for return or exchange of products; identifying one or more negative samples of fashion products that are returned or exchanged by the users; that the model is a Gradient Boost Classifier; and training the Gradient Boost Classifier based upon the purchase data, the one or more positive samples, the one or more negative samples, the reasons for return or exchange of the fashion products, or combinations thereof.
However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that user product information is reasons for negative action with respect to products (Snyder: [0030] – “processing of the feedback may be performed…whether a particular gesture is to be interpreted as positive feedback or negative feedback…some of the analysis and interpretation of the feedback signals may be performed at the refinement subsystem 140”); 
identifying one or more negative samples of fashion products that are associated with a negative action by the users (Snyder: [0030] – “processing of the feedback may be performed…whether a particular gesture is to be interpreted as positive feedback or negative feedback…some of the analysis and interpretation of the feedback signals may be performed at the refinement subsystem 140”); and
training the model based upon the purchase data, the one or more positive samples, the one or more negative samples, the reasons for return or exchange of the fashion products, or combinations thereof (Snyder: [0031] – “one or more result set candidacy score generators 146 may be re-trained in a given refinement iteration, with the training data set based at least in part on the feedback signals and on feature sets of the corresponding items”).
It would have been obvious to one of ordinary skill in the art to include that that user product information is reasons for negative action with respect to products; identifying one or more negative samples of fashion products that are associated with a negative action by the users; and training the model based upon the purchase data, the one or more positive samples, the one or more negative samples, the reasons for return or exchange of the fashion products, or combinations thereof, as taught by Snyder, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Snyder, in order to present items better suited to the user’s needs (Snyder: [0016]).
However, Schoenmackers teaches a recommendation system (Schoenmackers: [0043]), including
that a negative action comprises a return or exchange (Schoenmackers: [0051] – “services such as…return item…implemented”); and
that a model is a Gradient Boost Classifier (Schoenmackers: [0106] – “machine learning algorithm may be…gradient boosted machine” 
It would have been obvious to one of ordinary skill in the art to include that a negative action comprises a return or exchange; and that a model is a Gradient Boost Classifier, as taught by Schoenmackers, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Schoenmackers, in order to deliver improvements in understanding needs of the customer (Schoenmackers: [0034]).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Solmer, in view of Kim, in view of previously cited Pavletic et al. (US 20190295114 A1), hereinafter Pavletic.

In regards to claim 8, McGovern/Solmer/Kim teaches the system of claim 6. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
Yet McGovern does not explicitly teach the feature value is a vector; and generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof. 
However, Solmer further teaches the feature value is a vector (Solmer: [0006] – “a feature extractor 170 that produces a feature vector”; [0051] – “input feature vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Solmer with McGovern for the reasons identified above with respect to claim 1.
Additionally, Pavletic teaches a system of tailored products and recommendation (Pavletic: [0003]), including generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof (Pavletic: [0104-0105] – “Vectors are extracted from various inputs, such as text…Text features are processed using a feature extraction engine using bag of words or skip-gram techniques”).
It would have been obvious to one of ordinary skill in the art to include generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof, as taught by Pavletic, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Pavletic, in order to identify features and relationships (Pavletic: [0104]).

In regards to claim 14, McGovern/Solmer/Kim teaches the system of claim 13. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the first latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
yet McGovern does not explicitly teach that the feature value is a vector; and generating the vector using a skip gram based technique. 
However, Solmer further teaches the feature value is a vector (Solmer: [0006] – “a feature extractor 170 that produces a feature vector”; [0051] – “input feature vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Solmer with McGovern for the reasons identified above with respect to claim 10.
Additionally, Pavletic teaches a system of tailored products and recommendation (Pavletic: [0003]), including generating the vector using a skip gram based technique (Pavletic: [0104-0105] – “Vectors are extracted from various inputs, such as text…Text features are processed using a feature extraction engine using…skip-gram techniques”).
It would have been obvious to one of ordinary skill in the art to include generating the vector using a skip gram based technique, as taught by Pavletic, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Pavletic, in order to identify features and relationships (Pavletic: [0104]).

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Solmer, in view of Kim, in view of previously cited Misra et al. (US 10290040 B1), hereinafter Misra.

In regards to claim 15, McGovern/Solmer/Kim teaches the system of claim 13. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the second latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
Yet McGovern does not explicitly teach that the feature value is a vector; and generating the feature using an autoencoder. 
However, Solmer further teaches the feature value is a vector (Solmer: [0006] – “a feature extractor 170 that produces a feature vector”; [0051] – “input feature vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Solmer with McGovern for the reasons identified above with respect to claim 10.
Additionally, Misra teaches a system of tailored products and recommendation (Misra: [0003]), including generating the feature using an autoencoder (Misra: Col. 6, Ln. 5-10 – “using…auto-encoder…selecting the most relevant information to describe the person or other entity”).
It would have been obvious to one of ordinary skill in the art to include generating the feature using an autoencoder, as taught by Misra, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Misra, in order to select the most relevant information to describe the entity (Misra: Col. 6, Ln. 5-10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Solmer.

In regards to claim 20, McGovern discloses computer-implemented method for recommending size and fitting information for fashion products (McGovern: [abstract]; [0032]), the method comprising: 
identifying a first plurality of fashion products and a second plurality of fashion products that are similar to one another, wherein the first plurality of fashion products are more frequently purchased by the at least one user as compared to the second plurality of fashion products (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first plurality of products); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., jeans from Merchant B are a second plurality of products) Examiner note: the first plurality of products is more frequently purchased as compared to the second plurality of products because the customer has purchased items within the first plurality, but not within the second plurality);
generating a first observable user value and a first latent user value for the first plurality of fashion products, wherein each of the first observable user values is generated based upon observable features data corresponding to each of the first plurality of fashion products, and wherein each of the first latent user values is generated based upon latent features data corresponding to each of the first plurality of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., an analysis for items in the first set of fashion products)); 
generating a second observable user value and a second latent user value for the second plurality of fashion products; wherein each of the second observable user values is generated based upon observable features data corresponding to each of the second plurality of fashion products, and wherein each of the second latent user values is generated based upon latent features data corresponding to each of the second plurality of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., an analysis for items in the second set of fashion products)); 
generating size and fitting recommendations of the first plurality of fashion products based upon the first observable user value and the first latent user value, wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, product type, or combinations thereof of at least one of the fashion products for the at least one user (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070] – “a consumer has a preference for size 32-regular jeans from Merchant A...recommend only pairs of jeans that are available in size 32-regular” (e.g., a sizing recommendation may be for a first set of fashion products); [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”; see also [0026]); and 
generating size and fitting recommendations of the second plurality of fashion products based upon (i) the second observable user values, (ii) the model, and (iii) the second latent user values (McGovern: [0089] and Figs. 8 & 9 – “a list of dress pants that the recommendation engine 402 provides to a consumer of interest 602…the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”); [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”; [0084] – “recommendation engine 402 disclosed herein uses cluster and cohort algorithms that are configured to determine correlations across numerous salable item categories among hundreds to thousands of cohorts”; see also [0007]).
McGovern further discloses that feature values include the first observable user values and the first latent user values (McGovern: [0070]),
yet McGovern does not explicitly disclose that the feature values are vectors; and training an autoencoder model configured to learn a compression by densely representing the observable user vector and the latent user vector; where the model is the trained model. 
However, Solmer teaches a similar system of classifying information (Solmer: [0004]), including 
that the feature values are vectors (Solmer: [0006] – “a feature extractor 170 that produces a feature vector”; [0051] – “input feature vectors”); and
training an autoencoder model configured to learn a compression by densely representing the observable user vector and the latent user vector; wherein the model is the trained model (Solmer: [0050-0052] – “An autoencoder in general is an artificial neural network (ANN)…an ANN may also have one or more hidden layers…function to encode the input data to produce a compressed code… input feature vectors computed from the input data… a set of training vectors can be constructed by filtering the feature vectors…Such training vectors are then used to train an autoencoder; see also [0008]; [0053] – “a first stage of dimensionality reduction may be applied to convert a large dimensionality sparse vector to generate a…dense…vector”).
It would have been obvious to one of ordinary skill in the art to include that the feature values are vectors, and that algorithmic data comprises deep learning data comprising a learned compression of the feature vectors performed while training an autoencoder model, wherein the model is a trained model as taught by Solmer, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Solmer, in order to allow for more effective learning from a data set (Solmer: [0010-0011]).

Response to Arguments
Applicant’s arguments, filed 09/20/2022, have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims do not recite an abstract idea because “the recited approach…is far more technologically involved than merely emailing [as in Secured Mail Solutions” and “the recited approach is ‘a defined set of steps for combining particular [features, which]…is not a ‘certain method of organizing human activity’’” (Remarks page 10). The examiner disagrees. Initially, the examiner notes that, though the claims do not involve emailing, as in Secured Mail, the claims, like Secured Mail still represent an abstract idea for the reasons discussed in this paragraph. Further, an invention being a “defined set of steps for combining particular [features]” does not necessarily move the invention out of the realm of Certain Methods of Organizing Human Activity. The quotation cited refers in whole to “a defined set of steps for combining particular ingredients to create a drug formulation,” which is unrelated to the claims at issue. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the claims the examiner notes the  memory having computer-readable instructions stored therein; a processor configured to [perform steps]; training an autoencoder model configured to learn a compression by densely representing the observable user vector and the latent user vector; and the trained model have been analyzed as additional elements and accordingly are not analyzed under Step 2A, Prong 1. The claims further recite limitations such as generating latent and observable vectors, analyzing the vectors, and identifying similar fashion products for the purposes of generating a fashion product recommendation. These limitations represent certain methods of organizing human activity. Paragraph [0002] of the specification illustrates that the fashion products are available for sale on an e-commerce platform. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specifically, the limitations of claim 1 represent sales activities and behaviors because the limitations recite generating and analyzing information to provide fashion product recommendations. These are sales activities because they pertain to sale of items on an e-commerce platform (Spec: [0002]). Accordingly, these claims recite Certain Methods of Organizing Human Activity.

Applicant argues the claims are patent eligible because the claims “provide[] an improvement to a neural network itself, by leveraging existing deep learning data involved in the training of an autoencoder to make better size/fit predictions” (Remarks page 11). The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. Improving accuracy of size and fit predictions is an improvement to the abstract idea, and not to a technological problem. Furthermore, the specificity provided is all with respect to the abstract idea. Providing information regarding whether a product is purchased less frequently does not provide any specificity regarding any technical feature. The abstract idea is reflected in paragraph [0002] of Applicant’s specification, which describes Applicant’s claimed invention as being for the purpose of sales in e-commerce.
Although the claims include computer technology such as a memory having computer-readable instructions stored therein; a processor configured to [perform steps]; training an autoencoder model configured to learn a compression by densely representing the observable user vector and the latent user vector; and the trained model, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of fashion recommendations in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of improving fashion recommendations. The claimed process, while arguably resulting in a more efficient fashion recommendation process, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to fashion items while still employing the same processor and/or computer components used in conventional systems to improve fashion recommendations, e.g. commercial process. As such, the claims do not recite specific technological improvements.
Applicant argues that the claims are patent eligible because the “Example 39 and the recited approach both relate to models actively getting smarter” (Remarks page 11). The examiner disagrees. Initially, with respect to Example 39, the examiner notes that the Subject Matter Examples are to be interpreted based on the fact patterns within, as other fact patterns may have different eligibility outcomes. In Example 39, a technical problem of the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the images is provided with a technical solution in the invention, which addresses this issue by using a combination of features to more robustly detect human faces. By contrast, the claims at issue merely recite training an autoencoder model configured to learn a compression by densely representing the observable user vector and the latent user vector. This does not provide a similar technical solution. 

35 U.S.C. § 103
Applicant argues “the recited approach differed from the cited art by requiring the recited compression to densely represent two different types of vectors” and “the cited art fails to disclose or make obvious ‘generate a recommendation for the at least one less-frequently-purchased fashion product based upon (i) the trained model, (ii) another observable user vector generated for the at least one less-frequently-purchased fashion product, and (iii) another latent user vector generated for the at least one less-frequently-purchased fashion product’” (Remarks page 12). The examiner disagrees. Initially, the examiner notes that McGovern teaches feature values including the observable user vector and the latent user vector (McGovern: [0070]). Solmer further teaches that the feature values are vectors (Solmer: [0006]; [0051]). Additionally, Solmer teaches training an autoencoder model configured to learn a compression by densely representing the feature vectors; where the model is the trained model. Solmer teaches this at least in [0050-0053], teaching an autoencoder with hidden layers that function to encode the input data in compressed code, where input feature vectors are computed from the input data and the vectors maybe be converted to dense vectors. Accordingly, the combination of cited references teaches the recited compression densely representing two different types of vectors. Furthermore, McGovern discloses generating a recommendation for the at least one other fashion product based upon (i) the model, (ii) another observable user value generated for the at least one other fashion product, and (iii) another latent user value generated for the at least one other fashion product. McGovern discloses this at least in [0103], disclosing example recommendation engine refines its operation through the analytics component 408. The recommendation engine 402 may use the analytics component 408 to monitor which recommended salable items are viewed and/or purchased by the consumer and to update preference or behavior information in the sections 418 and 420 in response to this monitoring. McGovern further discloses in [0070], the recommendation engine 402 determines a consumer's preference for size, color, brand, merchant, type of salable item, and uses the preferences to refine recommendations so that displayed salable items correspond to previous preferences of the consumer. McGovern additionally discloses in [0084], the recommendation engine uses cluster and cohort algorithms that are configured to determine correlations across numerous salable item categories among hundreds to thousands of cohorts. Additionally, Kim teaches that the at least one other fashion product is at least one less-frequently-purchased fashion product in Col. 9, Ln. 8-13, teaching a garment in a size that is purchased more frequently than any other size. Thus, the limitations of claim 1 are taught by the cited art and the 103 rejection has been maintained.
Applicant argues that claims 10 and 20 and the dependent claims are patentable for the same reasons as outlined with respect to the claim 1. (Remarks page 12). The examiner disagrees. Claim 1 is rejected under 103 for the reasons recited in the above paragraphs of this response to remarks section, as well as for the reasons recited in the 103 rejection above. Accordingly, the 103 rejections to claims 10 and 20 and the dependent claims have been maintained. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited NPL reference U teaches a sizing algorithm. The algorithm gather feedback data with respect to sizing. The algorithm is capable of determining a size in one brand based on a size in a different brand.
Previously cited Yarvis et al. (US 20170091844 A1) teaches a size and fitting recommendation for fashion products. Previous purchase data of customer and feedback is used to provide fit recommendations. Observable features such as material and latent features such as fit may be taken into account.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625